Exhibit 3.1 DEAN HELLER Entity # Secretary of State E0811442006-3 206 North Carson Street Document Number Carson City, Nevada 89701-4299 20060695368-85 (775) 684-5708 Website: secretaryofstate.biz Date Filed: 10/26/2006 8:33:05 AM In the office of /s/ Dean Heller Dean Heller Secretary of State Articles of Incorporation (PURSUANT TO NRS 78) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation NOVA TECHNOLOGIES USA, INC. 2. Resident Agent Name and Street Address: Resident Agents of Nevada, Inc. (must be a Nevada Name address where process 711 S. Carson Street, Ste 4 Carson City Nevada 89701 is served) (MANDATORY) Physical Street Address City State Zip Code (OPTIONAL) Mailing Address City State Zip Code 3. Shares: (number of shares corporation is authorized to issue) Number of shares with par value: 25,000,000 Par value per share: $.001 Number of shares without par value: 4. Names & Addresses of the Board of Directors/Trustees: 1. Dwight Alan Teegardin (each Director/Trustee Name must be a natural person 711 S. CARSON STREET STE 4 Carson City NV 89701 at least 18 years of age; Street Address City State Zip Code attach additional page if 2. more than 3 Name directors/trustees) Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purpose: (optional - see instructions) The purpose of this Corporation shall be: Any legal purpose 6. Name, Address and Signature of Incorporator: Sandra L. Miller X/s/ Sandra L. Miller (attach additional page if Name Signature more than 1 incorporator) 711 S. Carson Street, Ste 4 Carson City NV 89701 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named corporation. X/s/ Sandra L. Miller 10/26/06 Authorized Signature of R.A. or On Behalf of R.A. Company Date This form must be accompanied by appropriate fees. DEAN HELLER Secretary of State STATE OF NEVADA CHARLES E. MOORE Securities Administrator RENEE L. PARKER Chief Deputy Secretary of State THE GREAT SEAL OF THE STATE OF NEVADA SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings PAMELA RUCKEL Deputy Secretary for Southern Nevada OFFICE OF THE SECRETARY OF STATE Filing Acknowledgement ELLICK HSU Deputy Secretary for Elections October 26, 2006 Job Number C20061031-0976 Corporation Number E0811442006-3 Filing Description Articles of Incorporation Document Filing Number 20060695368-85 Date/Time of Filing October 26, 2006 08:33:05 AM Corporation Name NOVA TECHNOLOGIES USA, INC. Resident Agent RESIDENT AGENTS OF NEVADA INC The attached document(s) were filed with the Nevada Secretary of State, Commercial Recordings Division. The filing date and time have been affixed to each document, indicating the date and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/ Dean Heller DEAN HELLER Secretary of State Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 SECRETARY OF STATE THE GREAT SEAL OF THE STATE OF NEVADA STATE OF NEVADA CORPORATE CHARTER I, DEAN HELLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that NOVA TECHNOLOGIES USA, INC., did on October 26, 2006, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on November 6, 2006. /s/ Dean Heller DEAN HELLER Secretary of State By /s/ Monica Fitzgerald Certification Clerk THE GREAT SEAL OF THE STATE OF NEVADA
